06/08/2021



                                                                               Case Number: DA 21-0148




      IN THE SUPREME COURT OF THE STATE OF MONTANA
                Supreme Court Cause No. DA 21-0148



JOHN CLAYTON ELLINGHOUSE,

            Appellant,
v.                                          ORDER RE: FIRST MOTION
                                                 FOR EXTENSION
STATE OF MONTANA,                           OF TIME TO FILE OPENING
                                                     BRIEF
            Appellee.



     Appellant’s Unopposed Motion for Extension of Time to File Opening Brief

is GRANTED.

     IT IS ORDERED that Appellant shall file his opening brief by July 7, 2021.

     DATED this _____ day of June 2021.




                                          Supreme Court Justice




                                                                   Electronically signed by:
                                                                      Bowen Greenwood
                                                                  Clerk of the Supreme Court
                                                                          June 8 2021